Citation Nr: 0601780	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  00-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left shoulder disability secondary to a 
wrist disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right shoulder disability.

3.  Entitlement to service connection for a prostate 
disorder.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military duty from April 1974 to 
August 1974 and April 1978 to February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the San Juan, 
Puerto Rico, Regional office (RO) of the Department of 
Veterans' Affairs (VA).

In the present case, the veteran's claims were received in 
October 1997.  A January 1998 rating decision, in pertinent 
part, denied service connection for the disorders listed on 
the title page.  

A September 1988 rating action denied service connection for 
right and left shoulder disabilities.  In February 1996, the 
RO determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for a left shoulder disability.  

In the January 1998 rating action, the RO noted the prior 
February 1996 RO decisions regarding the denial of service 
connection for a nervous condition and left shoulder 
disability.  The RO did not acknowledge the prior September 
1988 RO denial regarding the right shoulder disability.  The 
RO found that the veteran had not submitted well-grounded 
claims regarding the left shoulder and right shoulder 
disabilities.  The veteran was notified in February 1998.  It 
was not clear from the notification as to whether the RO 
determined that new and material evidence had been submitted 
in regard to the claims for service connection for left 
shoulder and right shoulder disabilities.  This case was 
remanded by the Board in July 2004 for further clarification.  

In a supplemental statement of the case (SSOC) issued in June 
2005 the RO clarified the issues regarding the bilateral 
shoulder disabilities and reviewed the issues based on 
finality.  The RO determined the veteran had not submitted 
new and material evidence to reopen the claims for service 
connection for right and left shoulder disabilities.    

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).    

The Board notes that prior to the July 2004 Board Remand the 
issues before the Board included claims for service 
connection for gastrointestinal and psychiatric disorders.  
In April 2005, the RO granted service connection for erosive 
gastritis and a depressive disorder.  The case has been 
returned to the Board for review.


FINDINGS OF FACT

1.  The veteran does not have a current disability diagnosed 
as sinusitis.  

2.  The veteran does not have a current diagnosed prostate 
disorder.

3.  In an unappealed September 1988 rating decision the RO 
denied service connection for right and left shoulder 
disabilities.

4.  In February 1996, the RO determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for a left shoulder disability.  

5.  Evidence submitted since the September 1988 RO decision 
which denied service connection for a right shoulder 
disability is cumulative and redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The evidence added to the record since the RO denied the 
claim for service connection for a left shoulder disability 
in February 1996 is cumulative and redundant, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  A chronic prostate disorder was not incurred or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  The September 1988 rating decision denying service 
connection for a right shoulder disability is final.  38 
U.S.C. § 4005; 38 C.F.R. §§ 19.129, 19.192 (1988).

4.  The additional evidence received since the September 1988 
RO decision is not new and material; thus, the requirements 
to reopen the veteran's claim of entitlement to service 
connection for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001).

5.  The February 1996 rating decision denying service 
connection for a left shoulder disability is final.  38 
U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1995).

6.  The additional evidence received since the February 1996 
RO decision is not new and material; thus, the requirements 
to reopen the veteran's claim of entitlement to service 
connection for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in May 
2002, and July 2004.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letters advised the appellant what 
information and evidence was needed to substantiate the 
claims.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claims and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a SSOC in April 2005 readjudicated each claim 
after content-compliant notice had been provided, and without 
"taint" from prior adjudications.  Therefore, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Entitlement to service connection for sinusitis and a 
prostate disorder

Service medical records do not show that the veteran was 
treated for sinusitis.  A VA aid and attendance examination 
was conducted in September 2004.  The diagnoses included 
chronic sinusitis.  A VA examination was conducted in August 
2004.  The examiner noted that April 1998 and December 2003 
X-rays as well as, a September 2003 CT scan showed diffuse 
opacification of the frontal and maxillary sinuses most 
likely on the basis of inflammatory changes.  The diagnoses 
included nasal septal deviation and nasal congestion, 
allergic rhinitis.  The examiner concluded that the these 
conditions were unrelated to service.  It was also noted that 
there was no evidence of sinusitis in the service records or 
in post service X-ray studies.  

In regard to a prostate disorder, service medical records 
show that in January 1983, he received treatment for 
urethritis, epididymitis, and prostatitis.  He was treated 
with antibiotics.  A post service VA radiology report dated 
in September 1995 showed an enlarged prostate.  However, a VA 
examination was conducted in September 2001 and the prostate 
was considered normal on examination.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Secondary service connection may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran claims to have a current disability from 
sinusitis and prostatitis.  A grant of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  The record 
does not support a conclusion that the veteran has a current 
disability from either sinusitis or prostatitis, that is, an 
impairment in earning capacity as the result of the claimed 
disease or injury as set forth in 38 C.F.R. § 4.1.  Without 
proof of current disability, service connection cannot be 
granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorders.  While the service medical records show 
treatment for upper respiratory disorders, there is not an 
inservice diagnosis of sinusitis.  There is a post service 
diagnosis of chronic sinusitis.  It appears that the 
diagnosis is based on the veteran's history.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  This is true especially in light 
of the fact that there was no reported symptomatology related 
to sinusitis noted at that time.  As noted above, VA medical 
examination, as recent as August 2004, revealed no evidence 
of sinusitis.

Concerning a prostate disorder, the veteran was examined by 
VA in September 2001 and the prostate was considered normal.  
The veteran has not provided any medical records evidencing a 
current prostate disorder.  

Finally, the medical evidence of record does not include any 
medical statements or opinions that relate sinusitis or a 
prostate disorder to military service.  The only evidence of 
record that suggests the existence of and/or a causal 
relationship between the veteran's claimed disabilities and 
service, is the veteran's statements.  However, as noted, his 
lay assertions are of little probative value and do not serve 
to establish service connection.  See Espiritu.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claims for service connection for sinusitis and a 
prostate disorder.

New and material evidence to reopen a claim for service 
connection for bilateral shoulder disabilities

Service medical records do not show complaints, treatment or 
diagnoses regarding right or left shoulder problems.  The 
report of the September 1982 examination conducted prior to 
separation does not show any abnormality regarding the 
shoulders.  

VA outpatient records reveal that in June 1983, the veteran 
began complaints of generalized pain and stiffness.  The VA 
examiner noted slightly limited motion of the shoulders.  He 
began physical and occupational therapy.  His symptomatology 
continued.  

A September 1988 rating action denied service connection for 
right and left shoulder disabilities.  The RO noted that 
there was no evidence of record relating the veteran's 
shoulder disabilities to his service-connected back 
disability.  He did not file an appeal and the decision 
became final.   

The record contains VA outpatient reports showing ongoing 
treatment for his shoulder complaints.  In an August 1995 
evaluation report for disability determination, it was noted 
that the veteran had sustained an injury to the left shoulder 
unrelated to military service.  The diagnoses included 
tendonitis.  VA outpatient records dated in August 1995 
relate that the veteran injured his left shoulder on March 
28, 1992.  The diagnoses included left shoulder tendonitis.  

In February 1996, the RO determined that the veteran had not 
submitted new and material to reopen a claim for a service 
connection for left shoulder disability.  He did not file an 
appeal and the decision became final.  

Decisions of the RO are final under 38 U.S.C.A. § 7105 (West 
2002); however, the VA must reopen the claim and review the 
former disposition of the case where new and material 
evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 2002).  

In regard to the right shoulder, the September 1988 rating 
decision is final.  Concerning the left shoulder disability, 
the February 1996 rating decision is final.  38 U.S.C. 
§ 4005; 38 C.F.R. § 3.104(a); effective May 29, 1959, to Dec. 
31, 1962.  

In October 1997, the veteran filed an application to reopen 
the claims for service connection for bilateral shoulder 
disabilities.  

Since the claims have been previously denied, these are 
claims to reopen.  In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.
The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome." See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000)

Pertinent evidence associated with the claims file since the 
RO's September 1988 and February 1996 decisions includes the 
veteran's statements, service medical records, as well as 
reports of private and VA treatment.  

The service medical records do not show any treatment for the 
shoulders.  VA outpatient records now include diagnoses of 
left and right shoulder impingement syndrome.  The record 
also contains an October 2004 VA joint examination report.  
These records have not been previously reviewed; however, 
they are cumulative in that they show treatment for currently 
diagnosed disorders of the shoulders, which has been already 
established by the record.  Significantly, these records do 
not contain any medical opinion of a nexus between currently 
diagnosed shoulder conditions and either his service 
connected back disability, his service connected wrist 
disability, or his military service.  Rather, the medical 
opinion indicates that the veteran's current shoulder 
conditions are unrelated to his service connected back and 
wrist disabilities.  The VA examiner in August 2004 
specifically noted that the veteran's current bilateral 
shoulder conditions are a result of the natural aging 
process.  

The veteran has also submitted additional written statements 
concerning his shoulder disabilities.  In regard to the 
veteran's statements, he has attempted to link his left 
shoulder disability to his service connected wrist 
disability.  He also continues to relate his right and left 
shoulder conditions to his service connected back disability.  
He has submitted no medical evidence to substantiate his 
assertions.  While his observations are probative to the 
extent that lay people can discuss personal experiences, 
generally, lay testimony cannot provide medical evidence 
because lay persons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
supporting medical documentation and opinions, the veteran's 
statements by themselves, or in connection with evidence 
previously assembled, are not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 38 
C.F.R. § 3.156(a).

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claims for entitlement to service connection for bilateral 
shoulder disabilities are not reopened.  See Anglin v. West, 
203 F.3d 1343, 1347 (2000); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 327 (1999); Smith v. West, 12 Vet App. 312, 315 
(1999); 38 C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a prostate disorder is 
denied.  

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a left shoulder 
disability, and the appeal is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a right 
shoulder disability, and the appeal is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


